Citation Nr: 1520357	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  05-09 378	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2003 (service connection left hip), September 2010 (service connection bilateral hearing loss), September 2013 (SMC), and June 2014 (TDIU).  

In November 2010, the Board issued a decision that, in pertinent part, remanded the issue of entitlement to a TDIU rating for initial consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and denied the issue of service connection for a left hip disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court vacated and remanded the Board decision insofar as it denied service connection for a left hip disability; other issues decided by the Board in the November 2010 decision were affirmed by the Court.  The issues of entitlement to a TDIU rating and to service connection for a left hip disability were both remanded by the Board in February 2014.  During the pendency of the appeal, the additional issues of entitlement to SMC and to service connection for bilateral hearing loss were also developed for appellate consideration.  

The issue of entitlement to service connection for heart disease, claimed secondary to medication, including Celebrex, prescribed for the Veteran's service-connected left ankle disability has been raised by the record in a December 2012 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In a December 2012 informal hearing presentation, the Veteran's representative stated that a June 2000 claim for an increased rating for left ankle disability had never been completely adjudicated.  However, that claim was denied in a September 2000 rating decision, of which the Veteran was notified in October 2000, and he did not appeal or submit relevant evidence within a year of the decision.  Therefore, the claim was finally adjudicated, and no further action is warranted.

The issues of entitlement to service connection for a left hip disability, to a TDIU rating, and to SMC based on the need for regular aid and attendance and/or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability meeting VA criteria was not shown in service, or for many years thereafter, and a hearing loss disability shown after service is not related to any in-service events, including noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in November 2010, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for a right shoulder disability, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment records and VA treatment records have been obtained.  All post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA) in 1983, when SSA issued a decision finding the Veteran to be disabled due to cardiovascular disability.  A VA examination with opinion was provided in August 2010, and, as discussed below, was adequate for the purposes of the decision decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection - Bilateral Hearing Loss

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  This applies to sensorineural hearing loss, but not conductive or other types of hearing loss.  

Impaired hearing will be considered a disability for VA purposes when the pure tone thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Concerning the first element, existence of a present disability, VA audiometric examinations in May 2010 and August 2010 show bilateral hearing loss meeting the criteria for a hearing loss disability under 38 C.F.R. § 3.385; therefore, the criteria for a current bilateral hearing loss disability are met.  

Turning to the second element, in-service incurrence, service treatment records do not show a hearing loss disability during service.  Specifically, the February 1962 entrance examination included audiometric testing, which disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
15 (25)
15 (25)
0 (5)
LEFT
5 (20)
5 (15)
25 (35)
20 (30)
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)






	(CONTINUED ON NEXT PAGE)



The separation examination in December 1964 is also presumed to have been conducted using ASA standards, and the ISO standards are again listed in parentheses.  Audiometric testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
20 (30)
--
5 (10)
LEFT
5 (20)
10 (20)
20 (30)
--
5 (10)

As can be seen, the examinations did not show a hearing loss disability in service, as defined in 38 C.F.R. § 3.385.  The Veteran does not even allege his hearing loss had its onset in service or within several years of discharge.  He has instead argued that the hearing loss that he currently experiences, and that occurred many years post-service,  is remotely related to his noise exposure that occurred in service.

However, the Veteran contends that his current hearing loss was caused by noise exposure during his active military service from artillery.  The RO, noting that he was a wireman, conceded in-service acoustic trauma, and service connection for tinnitus was granted on that basis.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Private medical records show that in August 1983, the Veteran complained of mild decrease in hearing.  Similarly, on a VA examination in April 1990, the Veteran reported mild bilateral hearing loss.  In April 1998, VA records show that the Veteran was seen for a sudden loss of hearing, accompanied by dizziness, nausea and tinnitus.  The hearing gradually returned to "usable quality."  It was noted that he had been on artillery guns and worked construction all his life.  The impression was of a probable sudden sensorineural hearing loss with an "inappropriately good recover."  An audiology consult was planned, and by August 1998, he was receiving hearing aid orientation.  

In his September 2009 claim, the Veteran said that doctors at the VA had told him that his hearing loss was due to guns in service.  A careful review of the medical records does not show that this was reported as an etiology of the Veteran's hearing loss.  In-service noise exposure was noted in April 1998, as was the post-service noise exposure, but no opinion as to cause was made at that time.  

On a VA examination in May 2010, the Veteran reported that he had noise exposure from artillery during service.  He reported occupational exposure working on a pipeline intermittently for about 2 years with exposure to machinery.  Also, he had performed carpentry work with exposure to power tools, and was exposed to noise from saws as a butcher from 1973 to 1982.  He denied recreational noise exposure.  Audiometric findings met the criteria for a hearing loss disability, and he was diagnosed with bilateral sensorineural hearing loss.  

Another VA examination was provided in August 2010.  The Veteran complained of increased hearing difficulty in the right ear since the previous testing, but the examiner noted that retesting revealed no significant threshold shifts.  Again, bilateral sensorineural hearing loss was diagnosed.  The examiner concluded that the Veteran's bilateral hearing loss was not a result of his military noise exposure, explaining that the Veteran entered and exited service with normal hearing and no significant threshold shifts.  Moreover, neither hearing loss nor threshold fluctuations were noted during military service.  

Here, the Veteran has not alleged continuity of symptomatology, and the first indication of hearing loss, in 1983, was 18 years after service, and after the Veteran's post-service occupational noise exposure had occurred.  Under these circumstances, medical evidence is required to link the Veteran's current hearing loss to service.  The only medical opinion addressing the issue found that bilateral hearing loss was less likely than not due to in-service noise exposure.  The examiner based the opinion primarily on the audiometric findings in service.  The Board observes that the opinion was based on a reading of the in-service audiometric reports without conversion to ISO standards, which, as can be seen above, results in higher thresholds.  However, the salient reasons for the opinion, insofar as it relied on the in-service audiograms, remain after conversion, i.e., there was no hearing loss meeting the criteria of 38 C.F.R. § 3.385, and the threshold shift, as shown by comparison of the entrance and separation audiograms, remained the same.  The examination is adequate as it stands.  

The Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

In evaluating the weight to be assigned to the medical opinion, the Board observes that there is no opposing medical opinion against which the opinion of record must be weighed.  Although the opinion was focused on in-service findings, the Veteran has acknowledged post-service occupational noise exposure, and the earliest mention of hearing loss in the record came after that post-service exposure.  Moreover, the Veteran did not file a claim concerning hearing loss until 2009, despite having filed numerous other compensation claims during the intervening years.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Further, as mentioned above, he has not alleged continuity of symptomatology since service.  

In view of these factors, the Board finds that a medically sound basis upon which to attribute the post-service findings to the injury in service has not been shown.  The weight of the evidence is against the claim for service connection for bilateral hearing loss.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, it is again necessary to remand the remaining issues for additional development.  Concerning the claims for a TDIU rating and for SMC based on the need for regular aid and attendance and/or housebound status, subsequent to the last action taken on these claims, in June 2014, the RO granted service connection for additional disabilities.  Specifically, he was granted service connection for degenerative disc disease and spondylosis of the cervical spine, assigned a 20 percent rating, and radiculopathy of both upper extremities, assigned a 20 percent rating for each extremity.  As particularly important to the TDIU claim, this results in a combined rating of 70 percent, meeting the schedular criteria for a TDIU rating.  Therefore, the claim must be considered by the agency of original jurisdiction (AOJ) on this basis in the first instance.  This includes an examination to determine whether his service-connected disabilities preclude his employability.  See Friscia v. Brown, 7 Vet. App. 294 (1995)

In addition, since the SMC claim requires that only service-connected disabilities be considered in determining whether there is a need for regular aid and attendance, that issue must be revisited by the AOJ as well.  Further, the evidence does not reflect that the Veteran has been afforded a VA aid and attendance examination, and the private examination dated in March 2015 was not sufficiently detailed.  Therefore, a VA aid and attendance/housebound examination should be provided.

With respect to the issue of service connection for a left hip disability, the most recent VA examination, in November 2014, found no hip disability to be present, and X-rays of the left hip were reportedly normal.  However, VA treatment records show that in January 2013, the Veteran was diagnosed as having bursitis of the hips.  In addition, X-rays of the left hip in August 2009 disclosed mild narrowing of the hip joint with slight acetabular sclerosis and acetabular spur consistent with degenerative joint disease.  A small bony spur is also seen in the inferior pubic ramus.  The impression was early degenerative joint disease.  If a disability is present at any time during the pendency of a claim, the requirement of a current disability is met, for purposes of service connection.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran claims service connection for a left hip disability secondary to service-connected left ankle fracture residuals.  One of his theories is that he has a leg length discrepancy resulting from the in-service fracture, which has contributed to the hip disability.  However, there appears to be some disagreement in the medical records concerning the extent, if any, of such leg length discrepancy.  In this regard, on a VA examination in August 2009, the examiner reported that the Veteran's left leg was ?-inch shorter than the right leg, which the examiner noted was "not significant."  The specific measurements were, from the xiphoid process to the medial malleoli, 43-1/2 inches on the right, and 43-? inches on the left.  This discrepancy was noted by the VHA opinions dated in June 2013, September 2013, and October 2013, with the latter specifically stating that the discrepancy was "within normal limits."  

However, in the September 2012 VA examination report, the examiner reported a discrepancy of 3/4-inch, noting that the length from the xiphoid process to the medial malleoli was 43-1/4 inches on the right and 42-1/2 inches on the left.  This examiner also noted that the Veteran could not wear an ankle brace and a lift at the same time.  An orthopedic consult in October 2012 noted a leg length inequality of 1.25 inches, with the right leg measuring 34.25 inches, and the left leg 33 inches.  Further complicating the picture is that on the same day, he was evaluated for a prosthetics consult, at which time a 1/2-inch inequality was noted.  He was provided with heel lifts, which, in January 2013, were noted to be relieving hip pain.  Finally, a November 2014 DBQ examination report noted that he did not have any leg length discrepancy.  

In general, the leg length discrepancy of ?-inch was noted to be insignificant, whereas the discrepancies of 1/2-inch or greater warranting the provision of heel lifts.  The Board does not have the medical expertise to assess the significance of a leg length discrepancy in the Veteran's claim for service connection for a left hip disability; however, as reflected in the above summary, 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from December 2014 to the present from the Alexandria, Louisiana, VA Health Care System.  

2.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that a left hip disability, to include early degenerative joint disease shown on X-rays in August 2009:  

(a) had its onset in service; or 
(b) was caused or aggravated (made permanently worse) by the Veteran's service-connected left ankle fracture residuals.  The opinion should include a discussion as to the following claimed causal or aggravating factors:
*  any gait abnormalities caused by the ankle disability; 
*  leg length discrepancy (see above non-indented paragraphs for details; briefly, discrepancy measurements have ranged from ?-inch to 1-1/4 inches, with ?-inch noted to be insignificant, and 1/2-inch or greater warranting a heel lift prosthetic; see also January 2013 outpatient treatment note indicating bursitis symptoms improved after heel lift was employed); and 
*  falls claimed to have been caused by the left ankle disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran is unable to secure or follow substantially gainful employment solely as a result of service-connected disabilities, which consist of fracture of the left medial malleolus; degenerative disc disease and spondylosis of the cervical spine; and radiculopathy of both upper extremities; and tinnitus.  The potential effects of non-service-connected disabilities on the Veteran's employability must be disregarded by the examiner.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.   

4.  Arrange for a VA aid and attendance examination, to determine whether the Veteran requires the actual regular aid and attendance of another person.  This includes, but is not limited to, assessment of the following:
   *  inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; 
   *  frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;
   *  inability to feed himself through loss of coordination of upper extremities or through extreme weakness; 
   *  inability to attend to the wants of nature; 
   *  incapacity, physical or mental, which requires care and assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  

The examiner should also address whether the Veteran is substantially confined to his premises, i.e., restricted to his residence except for medical treatment purposes.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided. 

5.  Thereafter, review the claims for service connection for a left hip disability, a TDIU rating, and SMC based on the need for aid and attendance or housebound status, in light of all evidence of record, to specifically include all evidence received since the last supplemental statements of the case dated in June 2014.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


